
	

115 S1086 IS: To amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve Select of members of the reserve components of the Armed Forces who are eligible to enroll in a health benefits plan under chapter 89 of title 5, United States Code.
U.S. Senate
2017-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1086
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2017
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve
			 Select of members of the reserve components of the Armed Forces who are
			 eligible to enroll in a health benefits plan under chapter 89 of title 5,
			 United States Code.
	
	
		1.Modification of eligibility for TRICARE Reserve Select of certain members of the Selected Reserve
 (a)In generalSection 1076d(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and
 (2)by striking paragraph (2). (b)Sense of CongressIt is the sense of Congress that the costs of carrying out the amendments made by this section, if any, will be offset.
